119 A.2d 113 (1955)
In the Matter of Charles John HOFFMAN, Appellant.
No. 1727.
Municipal Court of Appeals for the District of Columbia.
Argued December 5, 1955.
Decided December 21, 1955.
Rehearing Denied January 12, 1956.
Robert E. Lynch, Washington, D. C., for appellant.
Richard W. Barton, Asst. Corp. Counsel, with whom Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, Milton D. Korman and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellee, District of Columbia.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
At a hearing before the Juvenile Court, appellant was found to have violated Section 33 of the Traffic and Motor Vehicle Regulations for the District of Columbia.[1] We are now asked to set aside that finding on the ground that it is not supported by the evidence.
The function of this court is not to retry issues of fact but to resolve questions of law. On an appeal such as this, should the record disclose substantial evidence from which a conclusion of violation might be drawn, we have no recourse but to affirm. A reiteration of the facts will not be attempted here. Suffice it to say that the evidence adduced at the hearing did not compel a finding for appellant.
*114 Perhaps had we been the triers of the facts the result would have been otherwise, but this neither justifies nor authorizes a reversal.
Affirmed.
NOTES
[1]  "The driver of a vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway."